This was an indictment returned by the grand jury in the district court of Tulsa county, charging that "Dutch" Weete did unlawfully sell to one Marvin Shell one glass of whisky. The indictment was certified to the county court where a trial was had, and the defendant found guilty and the punishment fixed at a fine of fifty dollars and confinement in the county jail for thirty days. On the 28th day of February, 1914, judgment was rendered. An appeal from the judgment was taken by filing in this court on April 21, 1914, a petition in error with case-made.
The decision of the trial court overruling a plea to its jurisdiction is assigned as error. This contention is without merit. Miles v. State, 11 Okla. Cr. ante. It is also urged that the testimony is not sufficient to establish the guilt of the defendant. Though the record does not make a strong case in favor of the state, yet no defense was made, and the facts in evidence are undisputed. The sufficiency of the evidence was a question for the jury, and this court will not interfere unless it is apparent that injustice has been done. No error appearing that could affect the merits of the case, the judgment herein is affirmed.